September 23, Charming Shoppes, Inc. Thomas Weisel PartnersConsumer Conference 2008 2 This presentation contains certain forward-looking statements within the meaning of the Private SecuritiesLitigation Reform Act of 1995 concerning the Company's operations, performance, and financial condition.Such forward-looking statements are subject to various risks and uncertainties that could cause actual resultsto differ materially from those indicated. Such risks and uncertainties may include, but are not limited to: thefailure to develop a unique fashion point of view for our brands, the failure to turn around our operatingperformance, the failure to sell the misses apparel catalog credit card receivables to Alliance Data Systems, thefailure to sell Figi's, the failure to find a suitable permanent replacement for the Company's former ChiefExecutive Officer within a reasonable time period, the failure to consummate our identified strategic solution forour other non-core assets, the failure to effectively implement our planned consolidation, cost and capitalbudget reduction plans, the failure to implement the Company's business plan for increased profitability andgrowth in the Company's retail stores and direct-to-consumer segments, the failure to effectively implement theCompany's plans for consolidation of the Catherines Plus Sizes brand, a new organizational structure andenhancements in the Company's merchandise and marketing, the failure to generate a positive response to theCompany's new Lane Bryant catalog and the Lane Bryant credit card program, the failure to successfullyimplement the Company's expansion of Cacique through new store formats, the failure to achieve improvementin the Company's competitive position, adverse changes in costs vital to catalog operations, such as postage,paper and acquisition of prospects, declining response rates to catalog offerings, the failure to maintain efficientand uninterrupted order-taking and fulfillment in our direct-to-consumer business, changes in or miscalculationof fashion trends, extreme or unseasonable weather conditions, economic downturns, escalation of energycosts, a weakness in overall consumer demand, the failure to find suitable store locations, increases in wagerates, the ability to hire and train associates, trade and security restrictions and political or financial instability incountries where goods are manufactured, the interruption of merchandise flow from the Company's centralizeddistribution facilities, competitive pressures, and the adverse effects of natural disasters, war, acts of terrorismor threats of either, or other armed conflict, on the United States and international economies. These, and otherrisks and uncertainties, are detailed in the Company's Annual Report on Form 10-K for the fiscal year endedFebruary 2, 2008, the Company’s Quarterly Reports on Form 10-Q and other Company filings with theSecurities and Exchange Commission. Charming Shoppes assumes no duty to update or revise its forward-looking statements even if experience or future changes make it clear that any projected results expressed orimplied therein will not be realized. Forward-Looking
